Title: [Diary entry: 30 May 1788]
From: Washington, George
To: 

Friday 30th. Thermometer at 56 in the Morning—66 at Noon and 64 at Night. Morng. clear, wind at So. Wt. all the forenoon & briskly from the So. Et. in the Afternoon with clouds and appearances of Rain. A good deal of which fell in the night. Visited the Plantations at the Ferry—French’s & Dogue Run. At the first, finished sowing Buck Wheat. In every other respect the work was the same as yesterday. At French’s—It was precisely the same as it was yesterday at this place. And the same likewise at Dogue run. Began to cut such parts of the Clover in No. 1 at Frenchs, as Stood sufficiently thick, having cut the blew grass on the sides of the lower meadow at this place. Having worked up the Bricks of the first Kiln—the Brick layers went to get & lay in a stock of Sand—but the second load of Corn from York River arriving the Boat would be occupied in landing of it to morrow. Mr. Ludwell Lee & his Lady came here this afternoon and stayed the N.